UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-4304



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

CRAIG JOE CRAWFORD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CR-95-194)


Submitted:   September 5, 1996        Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Lawrence J. Lewis, FLESHER & LEWIS, Huntington, West Virginia, for
Appellant. Rebecca A. Betts, United States Attorney, Sharon M.
Frazier, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Craig Joe Crawford appeals his conviction and sentence on a

guilty plea on a charge of knowingly and intentionally distributing

a quantity of cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(1988). Crawford's attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), appealing the extent of
the sentencing court's downward departure from the Sentencing

Guidelines, but concluding that there are no meritorious grounds

for appeal. Crawford was notified of his right to file an addi-
tional brief, but failed to do so.

     In accordance with the requirements of Anders, we have

examined the entire record and find no meritorious issues for

appeal. We find that Crawford's guideline range was properly

calculated pursuant to the United States Sentencing Commission,
Guidelines Manual. As such, the district judge's imposition of a

sentence within that range does not state an appealable question

under 18 U.S.C.A. § 3742 (West 1985 & Supp. 1996). See United
States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990). Nor is the
extent of the district judge's downward departure from the guide-

lines appealable. See United States v. Hill, 70 F.3d 321, 323 (4th

Cir. 1995).

     We deny without prejudice counsel's motion to withdraw at this

stage of the proceedings. This Court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review. If the client requests

that a petition be filed, but counsel believes that such a petition

                                2
would be frivolous, then counsel may move in this Court for leave

to withdraw from representation. Counsel's motion must state that

a copy thereof was served on the client. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                3